Abatement Order filed September 19, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00733-CR
                                 ____________

                   IN RE SUZANNE JOYCE CRISP, Relator




                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              182nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1153773

                            ABATEMENT ORDER

      On August 19, 2013, relator filed a petition for writ of mandamus in this
court. In her petition, relator asks this court to compel the trial court to grant her
motion for judgment nunc pro tunc seeking credit for jail time served prior to her
conviction.

      On September 1, 2009, relator was placed on four years’ deferred
adjudication probation for the offense of attempted arson of a habitation. Pursuant
to a plea bargain agreement with the State, relator agreed to plead guilty in
exchange for, “4 years DADJ/$200 fine/ $57,132.30 restitution to Safeco
Insurance/ 180 hours community service / no contact with Severo Gutierrez / $50
to Crime Stoppers / no restitution as to arson cases 1153773 or from arson on
January 8, 2008 / 90d to start Oct. 2, 2009.”

      Initially, as a condition of community supervision, relator was ordered:

      (25) You are ordered to serve not less than and no more than 90 days
      in the Harris County Jail beginning October 1, 2009.
On October 1, 2009, the conditions of community supervision were amended
specifically “to delete 90 days HCJ and add MH [mental health] caseload.”

      On September 14, 2012, the trial court adjudicated relator’s guilt and
assessed a sentence, pursuant to a plea bargain agreement with the State, at 10
years in prison. On December 10, 2012, relator filed a Motion for Judgment Nunc
Pro Tunc. In her motion, relator claimed that the September 14, 2012 judgment
failed to appropriately award jail-time credit. In the motion relator alleges she
received credit for the period between August 8, 2012 and September 14, 2012.
She did not receive credit for the additional time periods and alleges that the
judgment should be corrected to reflect the following periods of time:

      February 15 & 16, 2008
      December 1 – 17, 2008
      February 18, 2012 – May 8, 2012
The trial court denied relator’s motion with the notation, “Ct. is not giving credit
for any jail time done as a condition of probation. Ct. will give credit from last
MAJ [motion to adjudicate] filed only.”

      On May 7, 2013, relator filed a second motion for judgment nunc pro tunc in
which she explained that the condition of community supervision was amended to
delete the 90-day jail time requirement. It is unclear from the record whether the
trial court ruled on relator’s second motion. The record contains a print-out of an
email from relator’s attorney to the Harris County District Clerk in which the
district clerk states that “the judge is only approving credit from the last MAJ filed
(date of arrest or hold date), nothing prior to that date.”

      Because it is unclear whether the trial court ruled on relator’s second motion,
we abate this mandamus proceeding to permit the respondent, the Honorable
Jeannine Barr, presiding judge of the 182nd District Court of Harris County, to
issue a ruling on relator’s second motion for judgment nunc pro tunc. Therefore,
this mandamus proceeding is abated for a period of thirty days from the date of this
order, at which time the Honorable Jeannine Barr shall advise the court of the
action taken on relator’s request. The court will then consider a motion to reinstate
or dismiss this proceeding, as appropriate.

      It is so ORDERED.

                                         PER CURIAM